 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of April 1, 2004 (“Effective Date”) by and between TIMCO AVIATION
SERVICES, INC. (“TIMCO”), a Delaware corporation, and Rick Salanitri (the
“Employee”).

RECITALS

TIMCO’S subsidiary, Triad International Maintenance Corporation, currently
employs Employee pursuant to that certain Employment Agreement, dated effective
as of September 2001 (the “Old Agreement”);

TIMCO wishes to amend and restate the Old Agreement and to employ the Employee
on the terms and conditions set forth in this Agreement.

In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

     1. Agreement to Supercede Old Agreement. This Agreement shall supercede the
Old Agreement, which shall be of no further force and effect.

     2. Employment

(a) Employment. TIMCO agrees to employ the Employee as Senior Vice President of
Engineering and Interior Manufacturing. Employee agrees to accept such
employment and serve in such position, on the terms and subject to the
conditions of this Agreement.

(b) Employment Period. The period during which the Employee shall serve as an
employee of TIMCO under this Agreement shall commence on the Effective Date, and
unless earlier terminated pursuant to this Agreement or extended through
agreement of the parties, shall expire on March 31, 2007 (the period for which
the Employee is an employee of TIMCO is hereinafter referred to as the
“Employment Period”).

(c) Duties and Responsibilities. During the Employment Period, the Employee
shall have such authority and responsibility and perform such duties as may be
assigned to him from time to time at the direction of the Chief Operating
Officer of TIMCO, and in the absence of such assignment, such duties customary
to Employee’s office as are necessary to the business and operations of TIMCO
and its affiliates. During the Employment Period, the Employee’s employment
shall be full time and the Employee shall perform his duties honestly,
diligently, competently, in good faith and in the best interests of TIMCO and
shall use his best efforts to promote the interests of TIMCO and shall refer to
TIMCO opportunities in the aerospace industry that have been referred to
Employee.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.

(a) Base Salary. In consideration for the Employee’s services hereunder and the
restrictive covenants contained herein, the Employee shall be paid an annual
base salary of $225,000 (the “Salary”), payable in accordance with TIMCO’s
customary payroll practices. Notwithstanding the foregoing, Employee’s annual
Salary may be increased at any time and from time to time to levels greater than
the level set forth in the preceding sentence at the sole discretion of the
Compensation Committee of the Board of Directors of TIMCO (“Committee”) to
reflect merit or other increases.

(b) Bonus. In addition to the Salary, the Employee shall be eligible to receive
an annual bonus (“Bonus”) equal to 65% of the Employee’s Base Salary. The Bonus
shall be based on the achievement of corporate goals and objectives as
established by the Committee after consultation with the management of TIMCO.
The achievement of said goals and objectives shall be determined by the
Committee. With respect to any Fiscal Year during which the Employee is employed
by TIMCO for less than the entire Fiscal Year, the Bonus shall be prorated for
the period during which the Employee was so employed. The Bonus shall be payable
within thirty (30) days after the completion of the financial statements for the
particular Fiscal Year as to which the Bonus relates. The term “Fiscal Year” as
used herein shall mean each period of twelve (12) calendar months commencing on
January 1st of each calendar year during the Employment Period and expiring on
December 31st of such year.

(c) Retention Bonus. In consideration for Employee entering into the Agreement,
and in addition to the other compensation and benefits payable hereunder,
Employee shall receive a retention bonus (the “Retention Bonus”) in the amount
of $37,500, $12,500 of which shall be paid on the date of the execution of this
agreement, $12,500 of which shall be paid on April 1, 2005 (so long as Employee
has not been terminated for Cause or voluntarily resigned from his employment
with TIMCO as of such date), and $12,500 of which shall be paid on April 1, 2006
(so long as Employee has not been terminated for Cause or voluntarily resigned
from his employment with TIMCO as of such date).

(d) Stock Options. Employee shall be eligible to receive grants of stock options
or other equity incentives at the discretion of the Committee.

(e) Other Compensation Programs. The Employee shall be entitled to participate
in TIMCO’s incentive and deferred compensation programs and such other programs
as are established and maintained generally for the benefit of TIMCO’s employees
or executive officers, subject to the provisions of such plans or programs.

(f) Vacations. The Employee shall be entitled to three weeks of vacation on an
annual basis. Employee shall be entitled to be reimbursed for any accrued and
unused vacation time as of the date he is no longer an employee of TIMCO.

(g) Other Benefits. During the term of this Agreement, the Employee shall also
be entitled to participate in any other health insurance programs, life
insurance programs, disability programs, stock option plans, bonus plans,
pension plans and other fringe benefit plans and

2



--------------------------------------------------------------------------------



 



programs as are from time to time established and maintained for the benefit of
TIMCO’s employees or executive officers, subject to the provisions of such plans
and programs.

(h) Expenses. The Employee shall be reimbursed for all out-of-pocket expenses
reasonably incurred by him on behalf of or in connection with the business of
TIMCO, pursuant to the normal standards and guidelines followed from time to
time by TIMCO.

(i) Education Expenses. Employee shall be reimbursed for expenses as incurred
(tuition and books) in obtaining a mater’s degree in business administration (or
such other degree as is approved by TIMCO’s Chief Executive Officer), in an
amount up to $30,000 per year and $60,000 in the aggregate. Employee shall
provide substantiation with respect to his tuition and books. Notwithstanding
the foregoing, if Employee voluntarily leaves the employ of TIMCO or is
terminated for Cause within two years after receiving his degree (or otherwise
completing his studies), he shall repay TIMCO the funds advanced with respect to
his education.

(j) Withholding. All payments made to the Employee hereunder shall be made net
of any applicable withholding for income taxes and the Employee’s share of FICA,
FUTA or other taxes. TIMCO shall withhold such amounts from such payments to the
extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.

     4. Termination.

(a) For Cause. TIMCO shall have the right to terminate this Agreement and to
discharge the Employee for Cause (as defined below), at any time during the term
of this Agreement. Termination for Cause shall mean, during the term of this
Agreement, (i) Employee’s conduct that would constitute under federal or state
law either a felony or a misdemeanor involving moral turpitude, or a
determination by TIMCO’s Board of Directors, after consideration of all
available information and following the procedures set forth below, that
Employee has willfully violated TIMCO’s policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to TIMCO, (ii) Employee’s actions or omissions that
constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing and
intentional breach of any fiduciary duty that causes material injury to TIMCO,
and (iv) Employee’s inability to perform his material duties, after reasonable
notice and an opportunity to resolve the issues, due to alcohol or other
substance abuse. Any termination for Cause pursuant to this Section shall be
given to the Employee in writing and shall set forth in detail all acts or
omissions upon which TIMCO is relying to terminate the Employee for Cause.

     Upon any determination by TIMCO that Cause exists to terminate the
Employee, TIMCO shall cause a special meeting of the Board of Directors to be
called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that TIMCO intends to terminate the Employee for Cause.
Employee shall have the right to appear before such special meeting of the Board
of Directors with legal counsel of his choosing to refute such allegations and
shall have a reasonable period of time to cure any actions or omissions which
provide TIMCO with a basis to terminate the Employee for Cause (provided that
such cure period shall not exceed 30 days). A

3



--------------------------------------------------------------------------------



 



majority of the members of the Board of Directors must affirm that Cause exists
to terminate the Employee. No finding by the Board of Directors will prevent the
Employee from contesting such determination through appropriate legal
proceedings provided that the Employee’s sole remedy shall be to sue for
damages, not reinstatement, and damages shall be limited to those that would be
paid to the Employee if he had been terminated without Cause.

(b) Without Cause. At any time during the Employment Period, TIMCO shall have
the right to terminate the Employment Period and to discharge the Employee
without cause effective upon delivery of written notice to the Employee. Upon
any such termination by TIMCO without cause, provided that Employee is otherwise
in compliance with the provisions of Sections 5 and 6 hereof, the Employee shall
be entitled to receive each month for every month remaining in the Employment
Period an amount equal to the monthly portion of his Salary, when and as the
same would have been due and payable hereunder but for such termination, and
otherwise TIMCO shall not have any further obligations hereunder from and after
the date of such termination.

(c) Death or Disability. At any time during the Employment Period if Employee is
unable to perform his duties and responsibilities as provided herein, due to his
death or due to a physical or mental disability for more than one hundred eighty
(180) days, TIMCO upon written notice may terminate the Employment Period
provided that Employee shall receive disability payments during the term of
Employees disability which Employee is entitled to receive under the applicable
Companies (as defined hereafter) Disability Plan.

     5. Restrictive Covenants. In consideration of the foregoing, the Employee
agrees that he shall not:

(a) during the Employment Period and for a period of one-year following the
termination of the Employment Period for any reason, directly or indirectly,
alone or as a partner, joint venture, officer, director, member, employee,
consultant, agent, independent contractor or shareholder of, or lender to, any
company or business, engage in any business in the aerospace industry directly
or indirectly in competition with the business of TIMCO or its affiliates (TIMCO
and its affiliates being referred to herein collectively as the “Companies”) as
such business now exists or as it may exist at the time of termination;
provided, however, that, the beneficial ownership of less than five percent (5%)
of the shares of stock of any other corporation having a class of equity
securities actively traded on a national securities exchange or over-the-counter
market shall not be deemed, in and of itself, to violate the prohibitions of
this Section; and, provided further, that Employee shall be entitled to receive
each month for one-year following the termination of the Employment Period
Employee’s monthly portion of the Salary, unless Employee has been was
terminated for “Cause,” in which case this restrictive covenant shall apply
notwithstanding the payment of severance;

(b) for a period of one-year following the termination of the Employment Period,
directly or indirectly (i) induce any Person which is a customer of any of the
Companies, to patronize any business in the aerospace industry directly or
indirectly in competition with business conducted by any of the Companies;
(ii) canvass, solicit or accept from any Person which is a customer of any of
the Companies, any such competitive business; or (iii) request or advise any
Person which is a customer or supplier of any of the Companies, to withdraw,
curtail

4



--------------------------------------------------------------------------------



 



or cancel any such customer’s or supplier’s business with any of the Companies,
or its or their successors;

(c) for a period of one year following the Employment Period, directly or
indirectly employ, or knowingly permit any company or business directly or
indirectly controlled by him, to employ, any person who was employed by any of
the Companies, at or within the prior three months, or in any manner seek to
induce any such person to leave his or her employment;

(d) at any time following the date hereof, directly or indirectly, in any way
outside of his employment with any of the Companies utilize, disclose, copy,
reproduce or retain in his possession any of the Companies’ proprietary rights
or records, including, but not limited to, any of its customer lists.

     6. Confidentiality. The Employee agrees that at all times during and after
the Employment Period, the Employee shall (i) hold in confidence and refrain
from disclosing to any other party all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning the Companies and their business and operations, and
all files, letters, memoranda, reports, records, computer disks or other
computer storage medium, data, models or any photographic or other tangible
materials containing such information (“Confidential Information”), including
without limitation, any technical specifications, any sales, promotional or
marketing plans, programs, techniques, practices or strategies, any expansion
plans (including existing entry into new geographic and/or product markets), and
any customer lists, (ii) use the Confidential Information solely in connection
with his employment with the Companies and for no other purpose, (iii) take all
reasonable precautions necessary to ensure that the Confidential Information
shall not be, or be permitted to be, shown, copied or disclosed to third
parties, without the prior written consent of TIMCO, and (iv) observe all
security policies implemented by the Companies from time to time with respect to
the Confidential Information. In the event that the Employee is ordered to
disclose any Confidential Information, whether in a legal or regulatory
proceeding or otherwise, the Employee shall provide TIMCO with prompt notice of
such request or order so that the Companies may seek to prevent disclosure. In
the case of any disclosure, the Employee shall disclose only that portion of the
Confidential Information that he is ordered to disclose.

     7. Acknowledgments of the Parties. The parties agree and acknowledge that
the restrictions contained in Sections 5 and 6 are reasonable in scope and
duration and are necessary to protect the Companies. If any provision of
Section 5 or 6 as applied to any party or to any circumstance is adjudged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Employee agrees and acknowledges that the
breach of Section 5 or 6 will cause irreparable injury to the Companies and upon
breach of any provision of such Sections, the Companies shall be entitled to
injunctive relief, specific performance or

5



--------------------------------------------------------------------------------



 



other equitable relief; provided, however, that, this shall in no way limit any
other remedies which the Companies may have.

     8. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given on the date delivered if
delivered by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery and on the date sent if sent by facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
in each case to the following addresses and facsimile numbers (or to such other
addresses or telecopy numbers which such party shall designate in writing to the
other party): (a) if to TIMCO, at 623 Radar Road, Greensboro, North Carolina
27410, Attention: Gil West, Chief Operating Officer (facsimile: 1-336-664-0339),
with a copy to Philip B. Schwartz, Esq., One Southeast Third Avenue, Miami,
Florida 33131 (facsimile: 1-305-374-5095); and (b) if to the Employee at the
address and facsimile number listed on the signature page hereto.

     9. Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other Agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.

     10. Assignment; Third Party Beneficiary; Guaranty. This Agreement, and the
Employee’s rights and obligations hereunder, may not be assigned or delegated by
him. The rights and obligations of TIMCO under this Agreement shall inure to the
benefit of and be binding upon their respective successors and assigns.

     11. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of Sections 5, 6, 10 and 11
will survive the termination of this Agreement and the Employment Period for any
reason.

     12. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

     13. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of North Carolina applicable
to contracts executed and to be wholly performed within such State.

6



--------------------------------------------------------------------------------



 



(a) Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.

     14. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.

     15. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

[Signatures on next page]

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
  TIMCO AVIATION SERVICES, INC.
 
       

  By:   /s/ Gil West

     

--------------------------------------------------------------------------------

 

      Name: Gil West

      Title: President
 
       

  EMPLOYEE:
 
       

  /s/ Rick Salanitri

 

--------------------------------------------------------------------------------

 

  Name: Rick Salanitri
 
       

  Address for Notices:

8